Title: From John Adams to David Sewall, 16 September 1798
From: Adams, John
To: Sewall, David



My dear friend
Quincy Sept 16th 1798

Inclosed is a short answer to the address of the Grand jury transmitted in your letter from Pownallborough at Sept term 1798.
It would have given me great pleasure to have seen you at Pownalborough as I did in 1764 but I shall never see Kennebeck river again most probably. Some coincidence or other of affaires I hope will one day enable me to take you by the hand once more
I am dear Sir your sincere / friend

John Adams